Filed 4/20/22 P. v. Hull CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 THE PEOPLE,                                                B312563

           Plaintiff and Respondent,                        (Los Angeles County
                                                            Super. Ct. No. BA406893)
           v.

 DAYONTE HULL,

           Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, William C. Ryan, Judge. Reversed and
remanded with directions.
      Marta I. Stanton, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amanda V. Lopez, and Theresa A. Patterson,
Deputy Attorneys General, for Plaintiff and Respondent.
                  ___________________________
       Dayonte Hull appeals from the trial court’s denial of his
petition for resentencing under Penal Code section 1170.95.1 Due
to an intervening change in the law, the Attorney General agrees
the denial must be reversed and the matter remanded. We agree,
reverse the trial court’s order denying the petition, and remand
for further proceedings.
      FACTUAL AND PROCEDURAL BACKGROUND
1.    Underlying Conviction
       In 2012, Hull drove a fellow gang member to a rival gang’s
territory, where the fellow gang member shot at three rival gang
members, killing one. (See People v. Goodridge (Oct. 12, 2016,
B266061) 2016 WL 5929915, pp. **2-3, 9-10 [defendant
Goodridge was the shooter].) In 2014, Hull pled guilty to one
count of attempted murder (§§ 187, subd. (a), 664) and one count
of voluntary manslaughter (§ 192, subd. (a)). The trial court
sentenced Hull pursuant to a negotiated plea bargain to 18 years
in state prison.
2.     Section 1170.95 Petition
      On March 29, 2021, Hull filed a petition for resentencing
pursuant to section 1170.95. Hull requested the appointment of
an attorney. On April 14, 2021, the trial court summarily denied
the petition, finding Hull ineligible for resentencing as a matter
of law because he was convicted of attempted murder and
voluntary manslaughter, not murder.




1    All further undesignated statutory references are to the
Penal Code.



                                2
                         DISCUSSION
       Hull argues Senate Bill No. 775, effective January 1, 2022,
expanded the resentencing provisions of section 1170.95 to
include attempted murder and manslaughter. He contends that
the trial court’s order must be reversed because Senate Bill No.
775 applies to the trial court’s order on his petition for
resentencing the attempted murder and manslaughter
convictions. The Attorney General concedes the point: “Because
this case involved a guilty plea and there is no indication in the
record as to whether the prosecution would have relied on the
natural and probable consequences doctrine for attempted
murder or relied on the felony murder or natural and probable
consequences doctrines to pursue murder liability, appellant may
be able to establish a prima facie showing of eligibility.” We
agree.
       As recently amended, section 1170.95, subdivision (a), now
provides that a petition for resentencing may be filed by “[a]
person convicted of . . . attempted murder under the natural and
probable consequences doctrine, or manslaughter . . . .” Remand
is therefore necessary for the trial court to address Hull’s
petition. (See People v. Porter (2022) 73 Cal.App.5th 644, 647;
People v. Montes (2021) 71 Cal.App.5th 1001, 1006.)
                         DISPOSITION
       The April 14, 2021 order denying Hull’s section 1170.95
petition for the attempted murder and manslaughter convictions
is reversed. On remand, the trial court is directed to appoint




                                3
counsel to represent Hull and proceed in a manner consistent
with the pertinent provisions of section 1170.95.2




                                                   RUBIN, P. J.
WE CONCUR:




                         BAKER, J.




                         MOOR J.




2      See People v. Lewis (2021) 11 Cal.5th 952, 971-972 [where
the record of conviction does not refute the claims of eligibility in
the section 1170.95 petition, petitioner has made a prima facie
showing for relief]; § 1170.95, subd. (b)(3) [“Upon receiving a
petition in which the information required by this subdivision is
set forth . . . if the petitioner has requested counsel, the court
shall appoint counsel to represent the petitioner.”].



                                  4